Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.  Claims 1-17, 26, 31-32, 40 are cancelled; claim 45 is withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 18-25, 27-30, 33-39 and 41-48 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons -
Claims 18-25, 27-30, 33-39, 41-44 and 46-48 are allowed. Claim 45, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (product) and II (process of making), as set forth in the Office action mailed on 2/2/2018, is hereby withdrawn and claim 45 hereby rejoined and fully examined for patentability under 37 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that present claims are directed to polymer composition comprising
from 45.0 to 94.0 wt% based on the total weight of polymer composition of at least one biodegradable polymer resin (claim 46) or alternatively 45.0 to 94.0 wt% based on the total weight of polymer composition of at least one biodegradable polymer resin selected from the group consisting of polylactic acid, polylactic acid-based polymer and a mixture thereof (claim 18);
from 0.1 to 20.0 wt% (claim 18) or alternatively 0.1 to 15.0 wt% (claim 46) based on the total weight of polymer composition of at least one polyolefin selected from low density polyethylene, an isotactic polypropylene or mixtures thereof; and 
from  5.9 to 50.0 wt% of an inorganic filler material dispersed in the biodegradable polymer and polyolefin, wherein the inorganic filler material consists of
from 10.0 to 17.5 wt% based on the total weight of inorganic filler of at least one acidic inorganic filler material and the acidic inorganic filler material is talc, and
from 82.5 to 90.0 wt% based on the total weight of inorganic filler material of at least one alkaline inorganic filler material comprising CaCO3 in an 

The prior art of record does not teach a presently claimed polymer composition comprising 5.9 to 50.0 wt% of an inorganic filler material dispersed in the biodegradable polymer and polyolefin, wherein the inorganic filler material consists of 
from 10.0 to 17.5 wt% based on the total weight of inorganic filler of at least one acidic inorganic filler material and the acidic inorganic filler material is talc, and
from 82.5 to 90.0 wt% based on the total weight of inorganic filler material of at least one alkaline inorganic filler material comprising CaCO3 in an amount ≥ 75.0 wt% based on the total weight of at least one alkaline inorganic filler material.

Furthermore, claim 45 directed to non-elected invention (i.e. process of making the polymer composition) contain all the limitations of an allowed product claim (i.e. polymer composition) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764